Citation Nr: 1632380	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  10-26 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss prior to December 17, 2014, and a rating in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and family


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1943 to January 1946.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Atlanta, Georgia, certified the appeal to the Board.  In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic files.

The Veteran testified at an October 2014 Travel Board hearing.  A transcript of those proceedings is associated with the Veteran's Virtual VA record.  The Veteran's Law Judge who conducted the hearing is no longer employed by the Board.  In a July 2015 letter, VA notified the Veteran that he was entitled to another hearing before the Board.  An August 2015 letter indicated that the Veteran did not want another hearing.  A transcript of the hearing testimony is located in the Veteran's Virtual VA file.

In November 2014, October 2015, and December 2015, the Board remanded the claim for further development.  That development has been completed, and the appeal has now been returned to the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a rating in excess of 40 percent for bilateral hearing loss from December 17, 2014, is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

Prior to December 16, 2014, the Veteran demonstrated at worst Level IV hearing acuity in the right ear and Level IV hearing acuity in the left ear.


CONCLUSIONS OF LAW

Prior to December 16, 2014, the criteria for a rating greater than 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because service connection, initial ratings, and effective dates have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to this claim would serve no useful purpose.

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Relevant regulations do not require that all cases show all findings specified by the Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7, 4.21.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In establishing the appropriate initial assignment of a disability rating, the proper scope of evidence includes all medical evidence submitted in support of the veteran's claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability rating has been challenged or appealed, it is possible for a veteran to receive a staged rating.  A staged rating is an award of separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).

Disability evaluations for hearing loss are derived from a mechanical application of the Rating Schedule to the numeric designations resulting from audiometric testing.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.85, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85.

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in 38 C.F.R. § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.

Bilateral Hearing Loss: Prior to October 10, 2014

The Veteran seeks entitlement to an initial rating for bilateral hearing loss in excess of 10 percent prior to December 17, 2014, and a rating in excess of 40 percent thereafter.  He has a history of hearing loss, and has worn hearing aids for more than 20 years.  See April 2008 VA Treatment Records.

During the relevant time periods, The Veteran had a VA audiological examination in October 2009, and audiological assessments in June 2012 and October 2014.


At the October 2009 VA audiological examination, puretone thresholds, in decibels, were as follows:


HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
60
75
70
70
68.75
LEFT
60
65
55
60
60

The puretone threshold average was 68.75 decibels in the right ear and 60 in the left ear.  The Maryland CNC controlled speech discrimination test scores were 80 percent bilaterally.  According to Table VI, the right ear is rated at level IV and the left ear at level IV.  Applying these results to Table VII, the Veteran's disability is rated as 10 percent disabling.  

These test results do show that the Veteran had an exceptional pattern of hearing impairment in both ears under 38 C.F.R. § 4.86(a).  Under Table VIA, the right ear is rated at level V, and the left ear is rated at level IV.  Because the rating for the right ear is higher than the rating from Table VI, the Board must use the rating under Table VIA.  See 38 C.F.R. § 4.86(a).

Prior to October 10, 2014, the criteria for a compensable rating in excess of 10 percent have not been met.  The evidence from the October 2009 VA audiological examination shows that the Veteran is not entitled to a compensable rating in excess of 10 percent for this time period.  As noted above, disability evaluations for hearing loss are derived from a mechanical application of the Rating Schedule to the numeric designations resulting from audiometric testing.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

As the preponderance of the evidence is against the claim prior to June 18, 2012, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.
 
In reaching this conclusion, the Board notes that the Veteran VA treatment records reflect that the Veteran had an additional audiological assessment on June 18, 2012.  At this audiological assessment, puretone thresholds, in decibels, were as follows:


HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
65
70
65
65
65
LEFT
60
70
65
65
66.25

The puretone threshold average was 65 decibels in the right ear and 66.25 in the left ear.  While speech recognition testing was performed, the NU-6 word list rather than Maryland CNC word list was used.  As this record does not include a controlled speech discrimination test using the (Maryland CNC word list, it is inadequate for rating purposes. 38 C.F.R. § 4.85(a).

Similarly, VA treatment records reflect that the Veteran had an audiological assessment on October 10, 2014.  At this audiological assessment, puretone thresholds, in decibels, were as follows:


HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
70
75
75
70
72.5
LEFT
70
75
65
70
70

The puretone threshold average was 72.5 decibels in the right ear and 70 in the left ear.  Again, the examination indicates that the NU-6 speech recognition test rather Maryland CNC controlled speech discrimination test was conducted.  As noted previously, for rating purposes an examination for hearing impairment for VA purposes "must include a controlled speech discrimination test (Maryland CNC)"  See 38 C.F.R. § 4.85(a) (emphasis added).  As the October 20, 2014 testing does not include Maryland CNC speech recognition scores, the examination is not adequate for VA rating purposes.  As noted above, disability evaluations for hearing loss are derived from a mechanical application of the Rating Schedule to the numeric designations resulting from audiometric testing.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Extraschedular Consideration

Since the rating criteria for bilateral hearing loss reasonably describe the Veteran's disability level and symptomatology, his disability picture for the relevant time periods is contemplated by the Rating Schedule.  The assigned scheduler evaluations are adequate and referral for extraschedular consideration is not in order.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

The evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  There are no additional symptoms that are not addressed by the Rating Schedule.  To the extent that the bilateral hearing loss interferes with his employability and activities of daily life, such interference is contemplated by the schedular rating criteria.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996) (Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.)  

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Prior to December 16, 2014, entitlement to a rating in excess of 10 percent for bilateral hearing loss is denied.


REMAND

The Veteran seeks entitlement to an initial rating in excess of 40 percent for bilateral hearing loss since December 17, 2014.  On December 17, 2014, the Veteran underwent a VA audiological examination.  At this examination, puretone thresholds, in decibels, were as follows:


HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
65
75
75
75
		72.5
LEFT
65
70
65
70
67.5

The puretone threshold average was 72.5 decibels in the right ear and 67.5 in the left ear.  The Maryland CNC controlled speech discrimination test scores were 48 percent in the right ear and 60 percent in the left ear.  According to Table VI, the right ear is rated at level VIII and the left ear at level VII.  Applying these results to Table VII, the Veteran's disability is rated as 40 percent disabling.  

These test results do show that the Veteran had an exceptional pattern of hearing impairment in both ears under 38 C.F.R. § 4.86(a).  Under Table VIA, the right ear is rated at level VI, and the left ear is rated at level V.  Neither of these ratings is higher than the rating from Table VI.

Since the December 17, 2014 VA examination, however, the Veteran has reported that his condition has changed for the worse.  See July 2016 Appellant Brief.  Under these circumstances, another VA examination is necessary to determine the severity of his bilateral hearing loss since December 17, 2014.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Upon remand, any relevant, outstanding treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With the Veteran's assistance as necessary, obtain any relevant, outstanding treatment records.  All attempts to obtain records should be documented in the claims folder.

2.  After receipt of any outstanding evidence, schedule the Veteran for a VA audiology examination to assess the current severity of his bilateral hearing loss.  The examiner must be provided access to the Veteran's claims file, including the electronic Virtual VA and VBMS files, and a copy of this Remand.  The examiner must specify in the examination report that the claims file, including the electronic Virtual VA and VBMS files, and a copy of this Remand have been reviewed.  The examiner must specifically address the effect of the Veteran's hearing disability on his occupational functioning and daily activities, as well as the objective audiometric testing results, including the measured puretone threshold values and the Maryland CNC controlled speech discrimination test.

3.  After completing the actions detailed above, readjudicate the claim for entitlement to a rating in excess of 40 percent for bilateral hearing loss from December 17, 2014.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


